Citation Nr: 1102460	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-14 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to total disability evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from January 1972 to January 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which continued a noncompensable disability rating for a residual 
burn scar of the left hand and a 70 percent disability rating for 
PTSD, depression not otherwise specified and polysubstance abuse, 
in remission, and denied entitlement to a TDIU rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his claim, dated in October 2005, the Veteran indicated that 
he could no longer work due to his service-connected PTSD, 
depression not otherwise specified and polysubstance abuse, in 
remission.  He indicated that he lost his job as a warehouse 
worker in December 2003, but not because of his disability.  He 
reported that he completed high school and had two years of 
college, and that he was in school studying networking 
technology.  Finally, he reported that he last worked in 2003 and 
that he had been having problems with nerves, sleeping and 
nightmares.  In addition, on his April 2007 substantive appeal, 
the Veteran contended that he had been able to work in a 
warehouse position because it allowed him to be separate from 
others and have very little interactions.  He claimed that he was 
"laid off" because his supervisor stated that she was afraid of 
him.  He noted that, while he does in fact have other conditions 
that are physically wrong with him, he felt that his ability to 
maintain gainful employment is greatly affected by his service-
connected psychiatric disability.

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the Veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Individual unemployability must be determined without regard to 
any non-service connected disabilities or the Veteran's advancing 
age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board notes that that 'marginal employment' is not 
substantially gainful.  See 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991); Faust 
v. West, 13 Vet. App. 342 (2000)

In this case, the Veteran is service-connected for PTSD, 
depression not otherwise specified and polysubstance abuse, in 
remission, evaluated at a 70 percent disability rating, and for a 
residuals of a burn scar, evaluated at a noncompensable 
disability rating, for a combined disability rating of 70 
percent.  These disability ratings meet the percentage 
requirements of 38 C.F.R. § 4.16(a).  Therefore, the issue at 
hand is whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities.

The duty to assist includes obtaining additional medical records 
or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  

The record reflects that, at his May 2006 VA examination to 
evaluate his PTSD, the Veteran reported that he had been turned 
down for Social Security Administration disability benefits.  
Although disability determinations by the Social Security 
Administration are not controlling on VA, they are pertinent to 
the adjudication of a claim for VA benefits and VA has a duty to 
assist the Veteran in gathering these records.  Voerth v. West, 
13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).  In fact, as to TDIU, the U.S. Court of Appeals for 
Veterans Claims (Court) has indicated that a Social Security 
Administration determination is critical to a determination of 
the Veteran's ability to engage in substantially gainful 
employment.  Martin v. Brown, 4 Vet. App. 134, 140 (1993).  Thus, 
a remand is warranted to obtain these records.

In addition, an April 2006 VA medical record showing psychiatric 
treatment reflects that the Veteran had obtained Vocational 
Rehabilitation support to resume his education.  When the Veteran 
reports that he was seen by a vocational rehabilitation 
counselor, the Board is on notice of the existence of those 
records and is obliged to obtain and consider them.  See Moore v. 
Gober, 10 Vet. App. 436 (1997).  The RO should obtain these 
records, if they exist, and associate them with the claims 
folder.

It appears from the record that the Veteran is in receipt of 
ongoing treatment for his service-connected PTSD, depression not 
otherwise specified and polysubstance abuse, in remission.  As 
such, any current treatment records should be obtained.

Finally, as the Veteran's representative contends, while there is 
some evidence that the Veteran is currently employed, there is no 
evidence as to whether this employment is gainful or merely 
marginal.  As such, the Veteran should be provided with an 
examination to determine whether his service-connected PTSD, 
depression not otherwise specified and polysubstance abuse, in 
remission, precludes him from securing or following a 
substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the SSA.  If records are unavailable, 
SSA should so indicate.

2.  The AOJ should secure the Veteran's 
Vocational Rehabilitation folder including 
any counselor's assessment and associate it 
with the claims folder.

3.  The AOJ should ask the Veteran to 
identify all health care providers that 
have treated him for his PTSD, depression 
not otherwise specified and polysubstance 
abuse, in remission.  The AOJ should 
attempt to obtain records from each health 
care provider he identifies that might have 
available records.  If records are 
unavailable, please have the provider so 
indicate.  

4.  Once any available Social Security 
Administration, vocational rehabilitation, 
and VA records are secured, the AOJ should 
schedule the Veteran for a VA examination, 
to determine the severity of the Veteran's 
service-connected PTSD, depression not 
otherwise specified and polysubstance 
abuse, in remission, as well as his 
nonservice-connected disabilities.  The 
purpose of the examination is to determine 
whether the Veteran's service-connected 
disorders have caused him to be 
unemployable.  All necessary tests should 
be performed.  The examiner should record 
pertinent medical complaints, symptoms, 
clinical findings, and comment on the 
functional limitation, if any, caused by 
the Veteran's service-connected 
disabilities.

The examiner should then opine whether the 
Veteran's service-connected PTSD, 
depression not otherwise specified and 
polysubstance abuse, in remission, and 
residual scar of the left hand, standing 
alone, prevent him from securing or 
following a substantially gainful 
occupation, without consideration of his 
nonservice-connected disorders.  In other 
words, only the impact of the Veteran's 
service-connected disorders on the 
Veteran's ability to secure or follow a 
substantially gainful occupation should be 
assessed, as this is the central 
consideration for a TDIU.  Consideration 
should be given to the Veteran's current 
status in VA's vocational rehabilitation 
program.

The claims file, including a complete copy 
of this remand, must be made available for 
review.  The examiner must indicate whether 
such review was accomplished.  The examiner 
should provide a discussion of the 
rationale for the opinion rendered with 
consideration of the pertinent medical and 
lay evidence of record.

5.  The AOJ should then readjudicate the 
TDIU claim at issue, in light of the 
additional evidence obtained.  If this 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration of his TDIU claim.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


